Per Curiam.
Plaintiff instituted this action to recover possession of two certain lots of land in the town of Carrboro. The first lot was described in the complaint as being in size 175 feet by 120 feet; and the second lot as being 50 feet by 200 feet. The two lots do not adjoin. It was alleged that the defendants were in wrongful possession. Plaintiff and defendants claim under a common source of title. The verdict established that plaintiff was owner and entitled to possession of the first lot, but not of the second lot. The only assignment of error pressed by appellant was the denial by the trial judge of the motion for judgment of nonsuit.
From an examination of the record we conclude that there was sufficient evidence to support the plaintiff’s claim to the first lot and that the description in his deed was sufficiently definite to permit parol evidence to identify the land. Appellant’s claim of title by adverse possession under color was not sustained.
In the trial we find
No error.
Johnson, J., not sitting.